Milonas, J., dissents in a memorandum as follows:
In my opinion, the judgment of conviction should be reversed and a new trial ordered. The defendant was convicted, following a jury trial, of three counts of robbery arising out of an incident which occurred at approximately 11:00 a.m. on March 7, 1980. Charles LaMotta, the owner of a pharmacy located on Baychester Avenue in the Bronx, testified that he was behind the prescription counter with his employee, A1 Grosso, when someone, later identified as the defendant, entered the store, walked to the area where they were working and pointed a gun to their heads. He demanded Grosso’s money, commanding him to lie face down on the floor. With the gun aimed at Grosso’s head, the defendant ordered that he be given certain controlled drugs, such as Tuinal, Seconal and Dilaudid. LaMotta handed over Tuinal and Seconal, but claimed that he had no Dilaudid. The defendant then hit Grosso’s head with the gun *564butt. He proceeded to remove other drugs from the cabinet and relieved the two men of their personal property and money. Having locked LaMotta and Grosso in the bathroom, the defendant rummaged through the drug cabinet for more bottles. A little later, he directed LaMotta to leave the bathroom and assist him in finding a container for the substances, which had fallen onto the floor. The drugs were placed in a typewriter case, and LaMotta was again locked in the bathroom. When he heard the front door closing, LaMotta wedged the bathroom door open and perceived that the robber had departed. He thereupon left the bathroom and telephoned the police, who arrived shortly thereafter. LaMotta described the perpetrator to the police, declaring that he had seen the man for about 5 or 6 minutes during the 10- or 12-minute robbery and that he had noticed a portion of a tattoo on his right arm. Subsequently, LaMotta identified the defendant in a lineup, following which he viewed photographs of an arm with a tattoo. According to LaMotta, the tattoo appeared to be the one that he had observed on the robber’s arm. Although, at the trial, LaMotta identified the defendant as the person who had robbed him, Grosso, while substantially corroborating LaMotta’s account of the event in question, was unable to do the same. The defense case was based upon the assertion, supported by the defendant’s wife and a family friend, that he was at home at the time of the alleged robbery. It was his contention that on March 7,1980, he had worked a midnight to 8:00 a.m. shift in a factory in Sunny side, Queens. While returning home from Yonkers that morning, the defendant happened to be double parked across the street from the Bay Chester Avenue pharmacy at 10:15 when a passing tractor trailer struck his car. The operator of the tractor trailer appeared as a witness (called by the People). Confirming that a minor accident had occurred at about-10:15 a.m., he stated that he spent 10 or 15 minutes exchanging license numbers and registration with the defendant. The defendant’s wife testified that he reached home at 10:50 a.m. She claimed to remember the time because of a driving lesson which she had scheduled for 11:00 a.m. that morning. The driving instructor, Joan Immediate, a family friend and professional driving teacher, asserted that she had arrived at the defendant’s home at 11:00 a.m. and that both the defendant and his wife were there. Her date book, which recorded this appointment, was entered into evidence. The jury, since it found the defendant guilty of three counts of robbery in the first degree, believed the testimony of the prosecution’s witnesses and did not accept the alibi. On appeal, the defendant argues, in part, that reversal is required in that the trial court’s instructions improperly shifted to the defense the burden of proving the truth of the alibi. In its charge, the court included the following statement: “In this case there was evidence offered by the defendant that he was not at the scene at the time of the crime and that, therefore, he did not participate or take part in any unlawful enterprise or crime that may have been committed. That is what is known in law as alibi. That means that a defendant claims he was at some other place other than where the crime was committed at the time charged. Evidence with relation to alibi should be carefully scrutinized. The defendant is not required to prove an alibi beyond a reasonable doubt. If you, the jury, tend to believe the evidence submitted by the defendant with respect to the defense of alibi, such belief is sufficient to raise a reasonable doubt as to the defendant’s guilt, and, therefore, would entitle the defendant to a verdict of not guilty. It is for you, the jury, to determine whether or not the alibi should be believed. However, if you do not believe the alibi evidence, this does not mean that you should convict the defendant. Before you can convict the defendant, you must be convinced that the People have met their burden and have established the guilt of the defendant beyond a reasonable doubt.” In directing particular *565attention to the defendant’s alleged alibi by instructing the jury to “carefully scrutinize” the evidence relating to the defendant’s alleged alibi, the court impermissibly placed upon the defendant the burden of proving his alibi defense. Thus, the charge was erroneous as a matter of law, and almost identical charges have been held to constitute reversible error. (People v Acevedo, 83 AD2d 813; People v Lediard, 80 AD2d 237; People v Velazquez, 77 AD 2d 845; People v Jones, 74 AD2d 515.) The court should have informed the jury that the People have the burden of disproving the alibi defense beyond a reasonable doubt. (See Penal Law, § 25.00, subd 1.) The court should also have charged that “if the evidence as to alibi, in and of itself or when taken into consideration with all the other evidence in the case, created a reasonable doubt as to the guilt of defendant, he was entitled to be acquitted” (People v Jones, 74 AD2d 515, supra). In the instant case, the identification testimony of a single witness, Charles LaMotta, was countered by the defendant’s wife and Joan Immediato, both of whom stated that he had been at home at the time that the robbery was committed. In addition, the accuracy of LaMotta’s identification was strongly challenged by the defendant. Thus, the evidence educed at trial was such that a proper alibi charge was particularly crucial. The court’s instruction cannot be deemed harmless error, but rather constitutes deprivation of the defendant’s constitutional right to due process. (See People v Jones, 74 AD2d, supra, at p 516, wherein the court held: “Error of this magnitude is of sufficient importance to warrant review by this court, despite the fact that there was no objection at trial to this portion of the charge.”)